89 F.3d 828
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Winston LLOYD, Plaintiff-Appellant,andAntonio LEWIS;  Jabir Na'im Pasha;  Jamie Fonseca;  WilliamR. Harris;  Mark Holter, Plaintiffs,v.Ernest ELLIOTT;  Louis Ruzicka, Defendants-Appellees,andOFFICER PARKER;  Thomas Corcoran;  William Blackiston;Patrick Squibb;  Thomas Passaro;  William Marshal,Lieutenant;  J. Gamble, Correctional Officer II;  R.E.Smith, Correctional Officer II, Defendants.
No. 95-6158.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 30, 1995.Decided June 25, 1996.

Winston Lloyd, Appellant Pro Se.  Audrey J.S. Carrion, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.
Before WILKINS and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
OPINION
PER CURIAM:


1
The Appellant, Winston Lloyd, appeals the jury's verdict for the Defendants in his 42 U.S.C. § 1983 (1988) civil action.   Lloyd, who brought this suit alleging harassment and retaliation by correctional officers for his prior legal proceedings, urges overturning the jury's verdict because he was not appointed counsel and the jury was allowed to hear that Lloyd was serving a thirty-five year prison sentence.   We have reviewed the record and find no reversible error.   Accordingly, we affirm the jury's verdict.


2
There is not a constitutional right to counsel in a civil case.1  We review a denial of appointment of counsel for an abuse of discretion.2  The district court noted that Lloyd had considerable experience filing and maintaining legal proceedings.   Additionally, Lloyd's actions and filings in this case showed that he was capable of representing himself.   Because Lloyd did not have a constitutional right to counsel and was experienced in civil litigation, we find that the district court did not abuse its discretion in denying Lloyd's motion for the appointment of counsel.


3
Next, Lloyd contends that he was prejudiced when defense counsel told the jury that Lloyd was serving a thirty-five year sentence.   We do not believe the statement amounted to reversible error.   By the nature of the case, the jury was aware that Lloyd was or at least had been incarcerated.   Lloyd has not shown how he was prejudiced given the jurors' knowledge that he was in prison.3


4
Accordingly, we affirm the jury's verdict.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


1
 Whisenant v. Yuam, 739 F.2d 160, 163 (4th Cir.1984)


2
 Miller v. Simmons, 814 F.2d 962, 966 (4th Cir.), cert. denied, 484 U.S. 903 (1987)


3
 See United States v. Russell, 971 F.2d 1098, 1104 (4th Cir.1992), cert. denied, --- U.S. ----, 61 U.S.L.W. 3479 (U.S.1993)